                      Case 20-20077 Document 4 Filed in TXSB on 02/14/20 Page 1 of 1
                                           UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                CORPUS CHRISTI DIVISION


  IN RE:                                                             §                            CASE NO.          20-20077-CC
  TWO GUNS CONSULTING & CONSTRUCTION, LLC                            §

  DEBTORS(S),                                                        §                             CHAPTER 11

                                          NOTICE OF APPEARANCE AND REQUEST
                                         FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    SAN PATRICIO COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on 14th day of February, 2020, a copy of the above and foregoing has been this date served electronically or

mailed to the parties listed below:

    SHELBY A. JORDAN                             U.S. TRUSTEE (CORPUS CHRISTI)                TWO GUNS CONSULTING &
    JORDAN, HOLZER & ORTIZ, PC                   606 N. CARANCAHUA                            CONSTRUCTION, LLC
    500 N. SHORELINE SUITE 900 N                 STE. 1107                                    4136 IH 37 N. SERVICE ROAD
    CORPUS CHRISTI, TX 78401                     CORPUS CHRISTI, TX 78401                     ODEM, TX 78370


                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        PO Box 17428
                                                        AUSTIN, TX 78760-7428
                                                        Telephone: (512) 447-6675
                                                        Facsimile: (512) 443-5114
                                                        Email:      austin.bankruptcy@publicans.com


                                                         By: /s/ Diane W. Sanders
                                                              Diane W. Sanders
                                                              SBN: 16415500 TX
